DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 11/4/2021 has been entered.
Claims 1-5, 8-11 and 13-25 are pending.
Claims 6-7 and 12 have been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 20 are rejected under 35 U.S.C. 102(a) 1 as being anticipated by Döhring et al “Forty years of ZERODUR® mirror substrates for astronomy -- Review· and Outlook”.
Regarding claims 13 and 20, Döhring discloses a zero expansion glass ceramic for large astronomy telescopes (abstract)  with an application temperature of 0 to 50˚C, a net thermal expansion of nearly zero (Section 2) and provides examples of ZERODUR® blanks with intervals of 0+10 ppb/˚K and teaches diameters of over 4 meters (Table 1).

Allowable Subject Matter
Claims 1-5, 8-11, 14-19 and 21-25 are allowed.  The prior art of record of Döhring et al “Forty years of ZERODUR® mirror substrates for astronomy -- Review· and Outlook” and Mitra. does not fairly teach or render obvious all of the limitations of independent claims 1, 14, or 16 particularly with a total spatial variation of CTE over the entire glass-ceramic component of at most 3 ppb/K.

Response to Arguments
Applicant’s amendments, arguments and affidavit filed 11/4/2021 with respect to rejections have been thoroughly considered.  Applicants arguments in view of the amendments and the affidavit regarding CTE total spatial variation of at most 3 ppb/K is found convincing.  However, Applicant’s argument regarding a coefficient of thermal expansion (CTE) in an interval of 0 ±15 ppb/K is not found convincing since Döhring et al provides examples of ZERODUR® blanks with intervals of 0+10 ppb/˚K and teaches diameters of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784